Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-16 are pending.  Claims 11-16 are withdrawn. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2008/153472 by Bryntesson et al. (Bryntesson).
In regard to claim 1, Bryntesson teaches a method for purifying a target product in a flow-through chromatography system comprising at least a first column loaded with feed material from a feed source (P9/L28 to P10/24).  Bryntesson teaches the at least first column is purged after binding of impurities to produce purged material (P11/L9-25).  Bryntesson teaches the purged material from the column is passed upstream of the at least one column to be re-purified (P11/L9-25).  
In regard to claim 9, Bryntesson teaches the flow-through chromatography system is a continuous chromatography system at least three columns wherein at least partly purified feed material flow through the at least first column after binding of impurities and wherein the partly purified feed material from the first column is subsequently passed onto a second column for binding of impurities in the partly purified feed material (P9/L28 to P11/4). 
claim 10, Bryntesson teaches the method comprises loading each column in the flow-through chromatography system consecutively (P9/L28 to P11/4). 
Claim Rejections - 35 USC § 103
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008/153472 by Bryntesson et al. (Bryntesson), as noted above.
In regard to claim 2, Bryntesson teaches said upstream passing of the purged material is passing to the feed source (P9/L28 to P10/24; P11/L9-25); the term “feed” is interpreted in light of the instant specification as “a liquid which contains two or more compounds to be separated.” (see instant specification at page 6, lines 2-4). 
Bryntesson does not explicitly teach the purged material is passed through the same feed source.  However, Bryntesson teaches a person of skill in the field will understand it is not essential to discard any outflow; a person of skill can decide whether to direct the flow before, at, or after the breakthrough; a person of skill can determine when to redirect the feed in relation to breakthrough curves; the system is a repetitive loop; wash liquid and feed may be applied simultaneously; flow rate regulation is achieved using appropriate valves.  
One of ordinary skill in the art at the time the invention was effectively filed would be motivated to choose the location of the feed in order to create an efficient system, minimize discarded flow, in a continuous system. 
In regard to claim 3, Bryntesson teaches providing an outlet sensor arranged downstream of the at least first column (P10/L7-24; P13/L16-20).  Bryntesson teaches loading the first column with feed material from the feed source (P10/L7-24).  Bryntesson teaches detecting impurity breakthrough based on a signal detected by the outlet sensor of the first 
Bryntesson does not explicitly teach the purged material is passed through the same feed source.  However, Bryntesson teaches a person of skill in the field will understand it is not essential to discard any outflow; a person of skill can decide whether to direct the flow before, at, or after the breakthrough; a person of skill can determine when to redirect the feed in relation to breakthrough curves; the system is a repetitive loop; wash liquid and feed may be applied simultaneously; flow rate regulation is achieved using appropriate valves.  
One of ordinary skill in the art at the time the invention was effectively filed would be motivated to choose the location of the feed in order to create an efficient system, minimize discarded flow, in a continuous system. 
In regard to claim 4, Bryntesson teaches each outlet sensor is a UV sensor and the predetermined impurity breakthrough corresponds to a predetermined percentage of impurities in a target product downstream of each column (P10/L7-24; P13/L16-20). 
In regard to claim 5, Bryntesson teaches impurities in the target product at the breakthrough point (P10/L7-24; P13/L16-20).  Bryntesson does not teach a specific percentage of impurities in the target product; as the method cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting said percentage of impurity, the precise percentage of impurity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 6, Bryntesson teaches the method further comprises dynamically controlling the impurity breakthrough (P10/L7-24; P13/L16-20). 
Bryntesson does not explicitly teach the UV sensor is upstream each column; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place a UV sensor on an upstream location in order to detect desired components at a desired location in the system, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
In regard to claim 7, Bryntesson teaches the flow-through chromatography system further comprises a second column (P9/L28 to P10/24).  Bryntesson teaches a second outlet sensor (P9/L28 to P10/28; Figure 5). 

Bryntesson does not explicitly teach the purged material is passed through the same feed source.  However, Bryntesson teaches a person of skill in the field will understand it is not essential to discard any outflow; a person of skill can decide whether to direct the flow before, at, or after the breakthrough; a person of skill can determine when to redirect the feed in relation to breakthrough curves; the system is a repetitive loop; wash liquid and feed may be applied simultaneously; flow rate regulation is achieved using appropriate valves.  
One of ordinary skill in the art at the time the invention was effectively filed would be motivated to choose the location of the feed in order to create an efficient system, minimize discarded flow, in a continuous system. 
In regard to claim 8, Bryntesson teaches regenerating the first column after purging partly purified feed material from the first column using a regenerating buffer (P7/L5-17).  Bryntesson teaches directing the feed material to the first column when disconnecting the second column from the feed source (P7/L5-17). 


Response to Arguments 
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that Bryntesson does not teach passing a purged material upstream of a column; Bryntesson does not teach passing a “wash liquid outflow” upstream of a column; the “wash liquid outflow” of Bryntesson is sent downstream to the “adsorbent after the next in the series”; Bryntesson does not teach “the purged material from the at least first column is passed upstream of the at least first column to be re-purified”; one would not be motivated to pass the wash liquid upstream of a first column because Bryntesson explicitly teaches advantages of passing the wash liquid downstream to a fresh adsorbent; the Examiner does not find this persuasive. 
As noted in the rejection above: Bryntesson teaches the purged material from the column is passed upstream of the at least one column to be re-purified (P11/L9-25).  
Additionally, Figure 5 shows output from C1 goes to C2 further to C3 and then back to C1. 
The claims do not exclude passing the liquid first through other adsorbents before going upstream of the at least one column to be re-purified. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/KARA M PEO/Primary Examiner, Art Unit 1777